Title: To Thomas Jefferson from William Dunbar, 1 June 1804
From: Dunbar, William
To: Jefferson, Thomas


          
            Dear Sir
            Natchez 1st. June 1804
          
          I am honored with your letter of the 15th. of April, accompanied by the instructions for the person who is to conduct the expedition up the Red river: I have already informed you in my last of the difficulty of finding a person here duly qualified, & should we in the end be obliged to accept of a person of moderate talents, it will probably in that case be proper to reserve the chief command for Doctor Hunter.
          I have now the pleasure of enclosing you my remarks respecting the theory of rivers: by a letter from mr. Vaughan, I find that my paper on the Missisippi concludes the 6th. Vol: of transactions, I had no idea that it could have appeared so soon, or I should not have been so dilatory in transmitting the apendix; as it now comes too late, you will be pleased to forward it or not as you think proper; Were it not a degree of intrusion on my part, I would solicit, when perfectly at leisure, your opinion respecting my remarks.
          Understanding that the mail is closing I have been obliged to hurry over this letter.
          With the highest respect I have the honor to be Your most obedient servant
          
            William Dunbar
          
         